Exhibit 10.1

VOTING AGREEMENT

BY AND BETWEEN

XEROX CORPORATION

AND

DARWIN DEASON

DATED AS OF SEPTEMBER 27, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I General

   1

1.1.  

  

Defined Terms

   1

ARTICLE II VOTING

   3

2.1.  

  

Agreement to Vote

   3

2.2.  

  

No Inconsistent Agreements

   5

2.3.  

  

Proxy

   5

ARTICLE III REPRESENTATIONS AND WARRANTIES

   6

3.1.  

  

Representations and Warranties of the Stockholder

   6

ARTICLE IV OTHER COVENANTS

   7

4.1.  

  

Prohibition on Transfers, Other Actions

   7

4.2.  

  

Stock Dividends, etc

   7

4.3.  

  

No Solicitation; Support of Takeover Proposals

   7

4.4.  

  

Notice of Acquisitions, Proposals Regarding Permitted Transfers

   8

4.5.  

  

Waiver of Appraisal Rights

   9

4.6.  

  

Further Assurances

   9

ARTICLE V MISCELLANEOUS

   9

5.1.  

  

Termination

   9

5.2.  

  

[intentionally omitted]

   10

5.3.  

  

No Ownership Interest

   10

5.4.  

  

Notices

   10

5.5.  

  

Interpretation

   11

5.6.  

  

Counterparts

   11

5.7.  

  

Entire Agreement

   11

5.8.  

  

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   12

5.9.  

  

Amendment; Waiver

   12

5.10.

  

Remedies

   12

5.11.

  

Severability

   13

5.12.

  

Successors and Assigns; Third Party Beneficiaries

   13

5.13.

  

Capacity as a Stockholder

   13

5.14.

  

Forum with respect to Financing Sources

   13

Schedule 1:

  

Stockholder Information

  

Schedule 2:

  

Encumbrances

  



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page

Affiliate

   1

Agreement

   1

Beneficial Ownership

   2

Beneficially Own

   2

Beneficially Owned

   2

Class A Common Stock

   1

Class B Common Stock

   1

Common Stock

   1

control

   2

Covered Shares

   2

Encumbrance

   2

Existing Shares

   2

Existing Voting Agreement

   2

Locked-Up Covered Shares

   4

Merger

   1

Merger Agreement

   1

Parent

   1

Permitted Transfer

   2

Person

   3

Representatives

   3

Stockholder

   1

Subsidiary

   3

Transfer

   3

willful and material breach

   9

 

iii



--------------------------------------------------------------------------------

VOTING AGREEMENT

VOTING AGREEMENT, dated as of September 27, 2009 (this “Agreement”), by and
among Xerox Corporation, a New York corporation (“Parent”), and Darwin Deason
(the “Stockholder”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, Parent, Affiliated
Computer Services, Inc. (the “Company”), and Boulder Acquisition Corp., a
Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”) pursuant to which, among other things, the Company will
merge with and into Merger Sub (the “Merger”) and each outstanding share of the
Class A common stock, par value $0.01 per share, of the Company (the “Class A
Common Stock”) and the Class B common stock, par value $0.01 per share, of the
Company (the “Class B Common Stock” and, together with the Class A Common Stock,
the “Common Stock”) will be converted into the right to receive the merger
consideration specified therein.

WHEREAS, as of the date hereof, the Stockholder is the record and beneficial
owner, in the aggregate, of 2,140,884 shares of Class A Common Stock and
6,599,372 shares of Class B Common Stock.

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

GENERAL

1.1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.



--------------------------------------------------------------------------------

“Beneficial Ownership” by a Person of any securities means ownership, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, where such Person has or shares with another Person (i) voting power
which includes the power to vote, or to direct the voting of, such security;
and/or (ii) investment power which includes the power to dispose, or to direct
the disposition, of such security; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).
The terms “Beneficially Own” and “Beneficially Owned” shall have a correlative
meaning.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.

“Covered Shares” means, with respect to the Stockholder, the Stockholder’s
Existing Shares, together with any shares of Common Stock or other voting
capital stock of the Company and any securities convertible into or exercisable
or exchangeable for shares of Common Stock or other voting capital stock of the
Company, in each case that the Stockholder has or acquires Beneficial Ownership
of on or after the date hereof.

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).

“Existing Voting Agreement” means the Voting Agreement, dated February 9, 2006
(and amended December 7, 2007), by and between the Company and the Stockholder.

“Existing Shares” means, with respect to the Stockholder, the shares of Common
Stock Beneficially Owned and (except as may be set forth on Schedule 1 hereto),
owned of record by the Stockholder, as set forth opposite the Stockholder’s name
on Schedule 1 hereto.

“Permitted Transfer” means a Transfer by the Stockholder to (i) a descendant,
heir, executor, administrator, testamentary trustee, lifetime trustee or legatee
of the Stockholder, or (ii) any trust, the trustees of which include only the
Stockholder or the Persons named in clause (i) and the beneficiaries of which
include only the Stockholder or the Persons named in clause (i), provided that,
prior to the effectiveness of such Transfer, such transferee executes and

 

2



--------------------------------------------------------------------------------

delivers to Parent a written agreement, in form and substance acceptable to
Parent, to assume all of Stockholder’s obligations hereunder in respect of the
Covered Shares subject to such Transfer and to be bound by the terms of this
Agreement, with respect to the Covered Shares subject to such Transfer, to the
same extent as the Stockholder is bound hereunder and to make each of the
representations and warranties hereunder in respect of the Covered Shares
transferred as the Stockholder shall have made hereunder.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.

“Representatives” means the officers, directors, employees, agents, advisors and
Affiliates of a Person.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner, or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).

ARTICLE II

VOTING

2.1. Agreement to Vote. (a) Subject to paragraph (b) below, the Stockholder
hereby irrevocably and unconditionally agrees that during the term of this
Agreement, at the Company Stockholders’ Meeting and at any other meeting of the
stockholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of the Company, the Stockholder shall, in each case to the fullest
extent that the Covered Shares are entitled to vote thereon or consent thereto:

(i) appear at each such meeting or otherwise cause the Covered Shares to be
counted as present thereat for purposes of calculating a quorum; and

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares (I) in favor
of

 

3



--------------------------------------------------------------------------------

the adoption of the Merger Agreement and any other action reasonably requested
by Parent in furtherance thereof; (II) against any action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company contained in the Merger Agreement,
or of the Stockholder contained in this Agreement; and (III) against any
Takeover Proposal and against any other action, agreement or transaction that is
intended, or could reasonably be expected to impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Merger
or the other transactions contemplated by the Merger Agreement or this Agreement
or the performance by the Company of its obligations under the Merger Agreement
or by the Stockholder of its obligations under this Agreement, including:
(A) any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving the Company or its Subsidiaries (other than
the Merger); (B) a sale, lease or transfer of a material amount of assets of the
Company or any of its Subsidiaries or any reorganization, recapitalization or
liquidation of the Company or any of its Subsidiaries; or (C) any change in the
present capitalization or dividend policy of the Company or any amendment or
other change to the Company’s certificate of incorporation or bylaws, except, in
each case of clauses (I) through (III), if permitted by the Merger Agreement or
approved by Parent.

The obligations of the Stockholder specified in this Section 2.1(a) shall,
subject to Section 2.1(b) and Section 2.1(c), apply whether or not the Merger or
any action described above is recommended by the Board of Directors of the
Company (or any committee thereof).

(b) Notwithstanding Section 2.1(a), in the event of a Company Adverse
Recommendation Change (as defined in the Merger Agreement) made in compliance
with the Merger Agreement in connection with a Superior Proposal (as defined in
the Merger Agreement), the obligation of the Stockholder to vote Covered Shares
as to which the Stockholder controls the right to vote in the manner set forth
in Section 2.1(a) shall be modified such that:

(i) the Stockholder shall vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering, an amount of
Covered Shares equal to twenty-one and eight-tenths of a percent (21.8%) of the
total voting power of the outstanding shares of Common Stock (the “Locked-Up
Covered Shares”), voting together as a single class, entitled to vote in respect
of such matter, as provided in Section 2.1(a)(ii); and

(ii) the Stockholder, in his sole discretion, shall vote (or cause to be voted),
in person or by proxy, or deliver (or cause to be delivered) a written consent
covering, all of his remaining Covered Shares in any manner he chooses.

(c) Notwithstanding Section 2.1(a), in the event of a Company Adverse
Recommendation Change (as defined in the Merger Agreement) made in compliance
with the Merger Agreement, other than a Company Adverse Recommendation Change
made in connection with a Superior Proposal, the obligation of the Stockholder
to vote Covered Shares as

 

4



--------------------------------------------------------------------------------

to which the Stockholder controls the right to vote in the manner set forth in
Section 2.1(a) shall be modified such that:

(i) the Stockholder shall vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering the Locked-Up
Covered Shares, voting together as a single class, entitled to vote in respect
of such matter, as provided in Section 2.1(a)(ii); and

(ii) the Stockholder shall cause all remaining Covered Shares so entitled to
vote to be voted in a manner that is proportionate to the manner in which all
shares of Common Stock (other than shares voted by the Stockholder) which are
voted in respect of such matter, are voted.

2.2. No Inconsistent Agreements. Subject to Section 4.3(b)(ii) and except as set
forth on Schedule 2 hereto, the Stockholder hereby covenants and agrees that,
except for this Agreement and the Existing Voting Agreement, the Stockholder
(a) has not entered into, and shall not enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to the Covered Shares, (b) has not granted, and shall not grant at any time
while this Agreement remains in effect, a proxy (except pursuant to Section 2.3
hereof), consent or power of attorney with respect to the Covered Shares and
(c) has not taken and shall not knowingly take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing any of its obligations under this Agreement.

2.3. Proxy. Subject to Section 4.3(b)(ii), the Stockholder hereby irrevocably
appoints as his proxy and attorney-in-fact, Lawrence A. Zimmerman and James A.
Firestone, in their respective capacities as officers of Parent, and any
individual who shall hereafter succeed to any such officer of Parent, and any
other Person designated in writing by Parent (collectively, the “Grantees”),
each of them individually, with full power of substitution, to vote or execute
written consents with respect to the Covered Shares in accordance with
Section 2.1(a), 2.1(b)(i) and 2.1(c)(i) hereof and, in the discretion of the
Grantees, with respect to any proposed postponements or adjournments of any
annual or special meetings of the stockholders of the Company at which any of
the matters described in Section 2.1(a) was to be considered. This proxy is
coupled with an interest and shall be irrevocable, and the Stockholder will take
such further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revokes any proxy previously
granted by the Stockholder with respect to the Covered Shares. Parent may
terminate this proxy with respect to the Stockholder at any time at its sole
election by written notice provided to the Stockholder. Notwithstanding anything
to the contrary in this Agreement, the proxy granted by this Section 2.3 shall
terminate and be of no further force and effect upon the termination of this
Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as follows:

(a) Authorization; Validity of Agreement; Necessary Action. The Stockholder has
the requisite capacity and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of the other parties hereto, constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Ownership. The Stockholder’s Existing Shares are, and all of the Covered
Shares owned by the Stockholder from the date hereof through and on the Closing
Date will be, Beneficially Owned and owned of record by the Stockholder except
to the extent such Covered Shares are Transferred after the date hereof pursuant
to a Permitted Transfer. Except as set forth on Schedule 2 hereto and for the
Existing Voting Agreement, the Stockholder has good and marketable title to the
Stockholder’s Existing Shares, free and clear of any Encumbrances other than
those imposed by applicable securities laws. As of the date hereof, the
Stockholder’s Existing Shares constitute all of the shares of Common Stock
Beneficially Owned or owned of record by the Stockholder. Except as set forth on
Schedule 2 hereto and for the Existing Voting Agreement, and subject to
Section 4.3(b)(ii), the Stockholder has and will have at all times through the
Closing Date sole voting power (including the right to control such vote as
contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article II hereof, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Stockholder’s Existing Shares and with respect
to all of the Covered Shares owned by the Stockholder at all times through the
Closing Date.

(c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate any law, ordinance
or regulation of any Governmental Entity applicable to the Stockholder or by
which any of its assets or properties is bound, or (ii) conflict with, result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on the properties or assets of the Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or any of his assets or
properties is bound, except for any of the foregoing as could not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of the Stockholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

(d) Consents and Approvals. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require the Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity.

 

6



--------------------------------------------------------------------------------

(e) Absence of Litigation. There is no Action pending or, to the knowledge of
the Stockholder, threatened against or affecting the Stockholder or any of its
Affiliates before or by any Governmental Entity that could reasonably be
expected to materially impair the ability of the Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

(f) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of the Stockholder.

(g) Reliance by Parent and Merger Sub. The Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the Stockholder’s execution and delivery of this Agreement and
the representations and warranties of Stockholder contained herein. The
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.

ARTICLE IV

OTHER COVENANTS

4.1. Prohibition on Transfers, Other Actions. Subject to Section 4.3(b)(ii) and
except as set forth on Schedule 2 hereto, the Stockholder hereby agrees not to
(i) Transfer any of the Covered Shares, Beneficial Ownership thereof or any
other interest therein unless such Transfer is a Permitted Transfer; (ii) enter
into any agreement, arrangement or understanding with any Person, or take any
other action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, the Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (iii) take any action that could restrict
or otherwise affect the Stockholder’s legal power, authority and right to comply
with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this provision shall be void.

4.2. Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

4.3. No Solicitation; Support of Takeover Proposals. (a) Subject to paragraph
(b) below, the Stockholder hereby agrees that during the term of this Agreement
it shall not, and shall not permit any of its Subsidiaries, Affiliates or
Representatives to, (i) solicit, knowingly initiate or knowingly encourage, or
knowingly facilitate any Takeover Proposal or the making or consummation
thereof, (ii) enter into, continue or otherwise participate in any discussions
or negotiations regarding, or furnish to any person any information in
connection with, or enter into any agreement with respect to, any Takeover
Proposal, (iii) waive, terminate, modify or fail to enforce any provision of any
“standstill” or similar obligation of any person (other than Parent)

 

7



--------------------------------------------------------------------------------

in favor of Stockholder and with respect to the Company or any of its
Subsidiaries, (iv) make or participate in, directly or indirectly, a
“solicitation” of “proxies” (as such terms are used in the rules of the U.S.
Securities and Exchange Commission) or powers of attorney or similar rights to
vote, or seek to advise or influence any Person, with respect to the voting of
any shares of Common Stock in connection with any vote or other action on any
matter, other than to recommend that stockholders of the Company vote in favor
of the adoption of the Merger Agreement and as otherwise expressly provided in
this Agreement, (v) approve, adopt or recommend, or publicly propose to approve,
adopt or recommend a merger agreement, letter of intent, agreement in principle,
share purchase agreement, asset purchase agreement, share exchange agreement,
option agreement or other similar Contract providing for, with respect to, or in
connection with any Takeover Proposal, or (vi) agree or publicly propose to do
any of the foregoing. The Stockholder hereby agrees immediately to cease and
cause to be terminated all discussions or negotiations with any Person conducted
heretofore other than Parent with respect to any Takeover Proposal, and will
take the necessary steps to inform its Affiliates and Representatives of the
obligations undertaken by the Stockholder pursuant to this Agreement, including
this Section 4.3. The Stockholder agrees that any violation of this Section 4.3
by any of its Affiliates or Representatives shall be deemed to be a violation by
the Stockholder of this Section 4.3.

(b) Notwithstanding anything to the contrary in paragraph (a) above, (1) the
foregoing paragraph (a) shall not prohibit, limit or otherwise restrict the
Stockholder in his capacity as a director or officer of the Company and (2) the
provisions of the foregoing paragraph (a) shall not apply with respect to a
Person who has made a Takeover Proposal that the Board of Directors of the
Company (acting through the Special Committee, if then in existence) has
determined constitutes or could reasonably be expected to lead to a Superior
Proposal in accordance with Section 4.02 of the Merger Agreement, and in such
instance:

 

  (i) the Stockholder (in his capacity as a stockholder of the Company) and his
Affiliates and Representatives shall be free to participate in any discussions
or negotiations regarding any Takeover Proposal; and

 

  (ii) from and after a Company Adverse Recommendation Change made in compliance
with the Merger Agreement in connection with a Superior Proposal, Sections 2.2,
2.3 and 4.1 shall apply only with respect to the Locked-Up Covered Shares and,
for the avoidance of doubt, the Stockholder, in his sole discretion, is able to
enter into any voting agreement, proxy, consent or power of attorney with
respect to, or Transfer, the remaining Covered Shares.

(c) For the purposes of this Section 4.3 and Section 4.4, the Company shall be
deemed not to be an Affiliate or Subsidiary of the Stockholder, and any officer,
director, employee, agent or advisor of the Company (in each case, in their
capacities as such) shall be deemed not to be a Representative of the
Stockholder.

4.4. Notice of Acquisitions, Proposals Regarding Permitted Transfers. The
Stockholder hereby agrees to notify Parent as promptly as practicable (and in
any event within 48 hours) in writing of (i) the number of any additional shares
of Common Stock or other securities of the

 

8



--------------------------------------------------------------------------------

Company of which the Stockholder acquires Beneficial Ownership on or after the
date hereof, (ii) any inquiries or proposals which are received by, any
information which is requested from, or any negotiations or discussions which
are sought to be initiated or continued with, the Stockholder (in his capacity
as a stockholder of the Company) or any of its Affiliates with respect to any
Takeover Proposal or any other matter referred to in Section 4.3 (including the
material terms thereof and the identity of such person(s) making such inquiry or
proposal, requesting such information or seeking to initiate or continue such
negotiations or discussions, as the case may be) and (iii) any proposed
Permitted Transfers of the Covered Shares, Beneficial Ownership thereof or any
other interest therein. The Stockholder will keep Parent reasonably informed in
all material respects of any related developments, discussions and negotiations
relating to the matters described in clause (ii) of the preceding sentence
(including any change to the proposed terms thereof) and shall provide to Parent
as soon as reasonably practicable after receipt or delivery thereof copies of
all correspondence and other written materials sent or provided to Stockholder
or any of its Subsidiaries from any person that describes the terms or
conditions of any Takeover Proposal or other proposal that is the subject of any
such inquiry, proposals or information requests.

4.5. Waiver of Appraisal Rights. To the fullest extent permitted by applicable
law, the Stockholder hereby waives any rights of appraisal or rights to dissent
from the Merger that it may have under applicable law.

4.6. Further Assurances. From time to time, at Parent’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be necessary or desirable to
effect the actions and consummate the transactions contemplated by this
Agreement. Without limiting the foregoing, the Stockholder hereby authorizes
Parent to publish and disclose in any announcement or disclosure required by the
SEC and in the Proxy Statement the Stockholder’s identity and ownership of the
Covered Shares and the nature of the Stockholder’s obligations under this
Agreement.

ARTICLE V

MISCELLANEOUS

5.1. Termination. This Agreement shall remain in effect until the earliest to
occur of (a) the Effective Time; (b) the termination of the Merger Agreement;
and (c) the making of any waiver, amendment or other modification of the Merger
Agreement or the Certificate of Amendment that (i) reduces the amount or value
of, or changes the type of, consideration payable to holders of Class A Common
Stock or Class B Common Stock in the Merger or (ii) is otherwise adverse to
holders of Class A Common Stock or Class B Common Stock; provided, however, that
the provisions of this Section 5.1 and Sections 5.4 through 5.14 shall survive
any termination of this Agreement without regard to any temporal limitation.
Nothing in this Section 5.1 and no termination of this Agreement shall relieve
any party hereto from any liability or damages incurred or suffered by a party,
to the extent such liabilities or damages were the result of fraud or the
willful and material breach by another party of any of its representations,
warranties, covenants or other agreements set forth in this Agreement. For
purposes of this Agreement, “willful and material breach” shall mean a
deliberate act or a deliberate failure to act, which act or failure to act
constitutes in and of itself a material breach of this Agreement, regardless of
whether breaching was the conscious object of the act or failure to act.

 

9



--------------------------------------------------------------------------------

5.2. [intentionally omitted]

5.3. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Stockholder, and Parent shall have no authority to direct the Stockholder
in the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.

5.4. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (upon telephonic
confirmation of receipt), on the first Business Day following the date of
dispatch if delivered by a recognized next day courier service or on the third
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, post prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

 

  (a) if to Parent to:

Xerox Corporation

45 Glover Avenue

Norwalk, CT 06856

Fax: (203) 849-5134

Attention: Chief Financial Officer

 

       with a copy to:

Xerox Corporation

45 Glover Avenue

Norwalk, CT 06856

Fax: (203) 849-5152

Attention: General Counsel

 

10



--------------------------------------------------------------------------------

       with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Fax: (212) 455-2502

Attention: Mario Ponce

 

  (b) if to the Stockholder, to:

Darwin Deason

8181 Douglas Avenue

10th Floor

Dallas, Texas 75225

 

       with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Fax: (212) 969-2900

Attention: Peter Samuels

5.5. Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement is the product of
negotiation by the parties having the assistance of counsel and other advisers.
It is the intention of the parties that this Agreement not be construed more
strictly with regard to one party than with regard to the others.

5.6. Counterparts. This Agreement may be executed by facsimile or other image
scan transmission and in counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties and delivered to the other parties, it being understood
that all parties need not sign the same counterpart.

5.7. Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written and oral, that
may have related to the subject matter hereof in any way.

 

11



--------------------------------------------------------------------------------

5.8. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. In addition,
each of the parties hereto (a) consents to submit itself, and hereby submits
itself, to the personal jurisdiction of the Court of Chancery of the State of
Delaware and the courts of the United States of America located in the State of
Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, and agrees not to plead or claim any objection to the
laying of venue in any such court or that any judicial proceeding in any such
court has been brought in an inconvenient forum, and (c) agrees that it will not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery of the State of
Delaware or a court of the United States of America located in the State of
Delaware.

(b) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or other proceeding arising out of this Agreement or the transactions
contemplated hereby. Each party hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such party would not, in the event of any action, suit or proceeding, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, by, among other
things, the mutual waiver and certifications in this Section 5.8.

5.9. Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by Parent and the Stockholder with the prior
written consent of the Company (which such consent shall not be unreasonably
withheld or delayed). Each party may waive any right of such party hereunder by
an instrument in writing signed by such party and delivered to Parent and the
Stockholder.

5.10. Remedies. (a) In the event that any covenant or agreement in this
Agreement is not performed in accordance with its terms, each party hereto
agrees that the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof. Each party hereto agrees not to oppose the granting of such
relief in the event a court determines that such a breach has occurred, and to
waive any requirement for the securing or posting of any bond in connection with
such remedy. Each party hereto waives all other remedies, including monetary
remedies, with respect to any breaches of any covenants or agreements hereunder.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

12



--------------------------------------------------------------------------------

5.11. Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, and if any provision of this Agreement is determined to be
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable, in all cases so long as neither the economic nor
legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party or its stockholders. Upon any such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties
as closely as possible and to the end that the transactions contemplated hereby
shall be fulfilled to the maximum extent possible.

5.12. Successors and Assigns; Third Party Beneficiaries. Except in connection
with a Permitted Transfer as provided herein, neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (by operation of law or otherwise), by any party without the
prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto and, (i) with respect to Section 5.9, the Company or
their respective successors and permitted assigns and (ii) with respect to
Section 5.14, the Financing Sources (as defined in the Merger Agreement) and
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

5.13. Capacity as a Stockholder. The Stockholder does not make any agreement or
understanding herein in his capacity as a director or officer of the Company.
The Stockholder makes his agreements and understandings herein solely in his
capacity as the record holder and beneficial owner of the Covered Shares and,
notwithstanding anything to the contrary herein, nothing herein shall limit or
affect any actions taken by the Stockholder in his capacity as a director or
officer of the Company.

5.14. Forum with respect to Financing Sources. Notwithstanding the foregoing,
each of the parties hereto agrees that it will not bring or support any action,
cause of action, claim, cross-claim or third-party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Financing Sources in any way relating to the Merger
Agreement or any of the transactions contemplated by the Merger Agreement,
including but not limited to any dispute arising out of or relating in any way
to the Commitment Letter (as defined in the Merger Agreement) or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
County of New York, or, if under applicable law exclusive jurisdiction is vested
in the federal courts, the United States District Court for the Southern
District of New York (and, in either case, appellate courts thereof).

 

13



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

XEROX CORPORATION By  

/s/ Ursula M. Burns

  Name:   Ursula M. Burns   Title:   Chief Executive Officer DARWIN DEASON  

/s/ Darwin Deason

  Darwin Deason



--------------------------------------------------------------------------------

Schedule 1

STOCKHOLDER INFORMATION

 

Name

  

Existing Shares

Darwin Deason

 

Address for Notices:

 

8181 Douglas Avenue

10th Floor

Dallas, Texas 75225

  

2,140,884 shares of Class A Common Stock

 

6,599,372 shares of Class B Common Stock



--------------------------------------------------------------------------------

Schedule 2

ENCUMBRANCES

The Stockholder has pledged 2,132,894 shares of Class A Common Stock to four
financial institutions.

The Stockholder has granted “European” style call options on 2,000,000 shares of
Class A Common Stock. These options are exercisable on March 15, 2010.